Judgment, Supreme Court, Bronx County (Hansel McGee, J., and a jury), entered on or about March 2,1995, apportioning liability 100% against defendants, unanimously affirmed, without costs.
Legally sufficient evidence of defendants’ constructive notice of a dangerous condition was provided by the uncontroverted testimony at trial that the puddle in which plaintiffs slipped was 21h feet by 21/2 feet and was dirty with numerous footprints, both wet and dry, leading out of it in all directions (see, Negri v Stop & Shop, 65 NY2d 625; Catanzaro v King Kullen Grocery Co., 194 AD2d 584). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.